           Case 8:19-bk-10832-CED          Doc 29     Filed 12/05/19     Page 1 of 2



                                      ORDERED.


     Dated: December 04, 2019




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
                                www.flmb.uscourts.gov


In re:
MONUMENT BREWING, LLC                                    Case No. 8:19-bk-10832-CED
                                                         Chapter 11
                 Debtor.
___________________________ /

                         ORDER APPROVING DEBTOR’S
                  APPLICATION FOR FIXING SALARY OF OFFICER
       THIS CAUSE having come on for hearing on December 2, 2019 at 1:30 p.m., on

Debtor’s Application for Fixing Salary of Officer (Doc. No. 19), and the for the reasons

stated orally in open court that shall constitute the decision of the Court, it is

ORDERED:

          1. Debtor’s Application is approved retroactive to the filing date of the petition;

          2. Debtor is authorized to pay salaries to Nathan Hangen in the gross amount of

              $1,500 and to Michael Frey in the gross amount of $1,769 on each bi-weeky pay

              period;

          3. Said salary is not an administrative expense or priority wage claim; and

          4. These insiders should not be paid the salary until all of the Debtor’s outstanding
            Case 8:19-bk-10832-CED          Doc 29     Filed 12/05/19     Page 2 of 2




               administrative and other operating expenses have been paid.

Attorney Samantha L. Dammer is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three (3) days of entry of order.
